         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      1 of 11
 Information to identify the case:
 Debtor
                   Hermitage Inn Real Estate Holding Company, LLC                              EIN 36−4711531
                   Name


 United States Bankruptcy Court District of Vermont
                                                                                               Date case filed for chapter 11 5/22/19
 Case number: 19−10214


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Hermitage Inn Real Estate Holding Company, LLC


  2. All other names used in the aka Hermitage Club at Haystack Mountain, aka The Hermitage Club
     last 8 years


  3. Address                                  P.O. Box 2210
                                              West Dover, VT 05356

                                              Thomas P. Simon
                                              McCormick, Fitzpatrick, Kasper &Burchard                   Contact phone 802−865−9745
  4. Debtor's attorney                        40 George St.
      Name and address
                                              PO Box 638                                                 Email ____________________
                                              Burlington, VT 05402−0638

  5. Bankruptcy clerk's office                                                                            Hours open: Monday − Friday 8:30 AM
      Documents in this case may be filed     U. S. Bankruptcy Court − Burlington                         − 5:00 PM
      at this address.                        11 Elmwood Ave. Suite 240
      You may inspect all records filed in
      this case at this office or online at   P.O. Box 1663                                               Contact phone (844) 644−7459
      www.pacer.gov.                          Burlington, VT 05402−1663
                                                                                                          Date: 7/3/19

  6. Meeting of creditors                                                                                Location:
      The debtor's representative must    July 26, 2019 at 10:00 AM
      attend the meeting to be questioned                                                                U.S. Bankruptcy Court − Rutland
      under oath.                                                                                        U.S. Post Office and Courthouse
                                          The meeting may be continued or adjourned to a later
      Creditors may attend, but are not
      required to do so.
                                          date. If so, the date will be on the court docket.             151 West Street, Room 202
                                                                                                         Rutland, VT

                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      2 of 11
Debtor Hermitage Inn Real Estate Holding Company, LLC                                                                            Case number 19−10214


  7. Proof of claim deadline                  Deadline for filing proof of claim: 7/31/19 For a governmental unit: 12/26/19

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • you
                                                        your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      •     receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint: 9/24/19


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2
          Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                  Desc    Imaged Certificate of Notice     Page      3 of 11
                                      United States Bankruptcy Court
                                           District of Vermont
In re:                                                                                  Case No. 19-10214-cab
Hermitage Inn Real Estate Holding Compan                                                Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0210-2           User: jmk                    Page 1 of 9                   Date Rcvd: Jul 03, 2019
                               Form ID: 309F                Total Noticed: 369


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 05, 2019.
db             +Hermitage Inn Real Estate Holding Company, LLC,      P.O. Box 2210,    West Dover, VT 05356-2210
aty            +Adam Robbins Mordecai,    Primmer Piper Eggleston & Cramer PC,      P.O. Box 3600,
                 900 Elm Street, 19th Fl.,     Manchester, NH 03101-2007
aty            +Amy Judith Ginsberg,    Office of the United States Trustee,      11A Clinton Ave,
                 Albany, NY 12207-2348
aty             Andre Denis Bouffard,    P.O. Box 190,    Burlington, VT 05402-0190
aty            +David N. Dunn,    Phillips, Dunn, Shriver & Carroll, P.C.,      147 Western Avenue,
                 Brattleboro, VT 05301-7210
aty            +Edward Gordon Adrian,    Monaghan Safar Ducham PLLC,     156 Battery Street,
                 Burlington, VT 05401-5276
aty            +Erin Kennedy, Esq.,    Forman Holt,    66 Route 17 North,    Paramus, NJ 07652-2742
aty             Erin Miller Heins,    Langrock Sperry & Wool, LLP,     210 College St.,    PO Box 721,
                 Burlington, VT 05402-0721
aty             Heather Elizabeth Ross,    Sheehey Furlong & Behm,     30 Main St., 6th Floor,     P.O. Box 66,
                 Burlington, VT 05402-0066
aty             John J. Kennelly,    Pratt Vreeland Kennelly Martin & White,,      PO Box 280,
                 Rutland, VT 05702-0280
aty            +Lisa M. Penpraze,    Office of the United States Trustee,      Leo O’Brien Federal Building,
                 11A Clinton Ave., Room 620,     Albany, NY 12207-2348
aty            +Patrick M. Birney, Esq.,    Robinson & Cole LLP,     280 Trumbull Street,
                 Hartford, CT 06103-3597
aty            +Paul F. O’Donnell, Esq.,    Hinkley, Allen & Snyder LLP,     28 State Street,
                 Boston, MA 02109-1776
aty             Robert S DiPalma,    PO Box 1307,    Burlington, VT 05402-1307
aty             Shannon Aldridge Bertrand,     Facey Goss & McPhee, Esq.,    P.O. Box 578,
                 Rutland, VT 05702-0578
ust            +U S Trustee,    Office of the United States Trustee,     Leo O’Brien Federal Building,
                 11A Clinton Ave., Room 620,     Albany, NY 12207-2348
cr             +Ana Cladera,    20 Prospect Ave.,    Larchmont, NY 10538-4155
cr             +Barnstormer Summit Lift, LLC,     147 Western Ave,    Phillips, Dunn, Shriver & Carroll, P.C.,
                 Brattleboro, VT 05301,     UNITED STATES 05301-7210
cr             +Berkshire Bank,    30 South Pearl Street,     Albany, NY 12207-3425
cr             +Bobbi Resek,    73 North St.,    PO Box 74,    East Dover, VT 05341-0074
intp           +Cold Brook Fire District,     c/o Pratt Vreeland Kennelly, et al,     PO Box 280,
                 Rutland, VT 05702-0280,      UNITED STATES 05702-0280
cr             +Dan Solaz,    25 Saw Mill Village Way,    PO Box 986,    West Dover, VT 05356-0986
cr             +Jennifer Goodman,    65 Pendleton Lane,     Longmeadow, MA 01106-2570
cr             +Lakeland Bank,    166 Changebridge Rd,    Montville, NJ 07045-9544
cr             +Reinhart FoodService, L.L.C.,     6250 N. River Road,    Suite 9000,    Rosemont, IL 60018-4241
cr             +Rose Stewart Dickson,    9 Hunter Lane,     Rye, NY 10580-1614
cr             +Shaun P. Golden,    c/o Facey Goss & McPhee, P.C.,     P.O. Box 578,    Rutland, VT 05702-0578
cr             +TFT Holdings, LLC,    c/o William Schwartz,     8 Upland Lane,    Armonk, NY 10504-2245
cr              The Carol H. Butler Trust,     c/o M&N Advisory Services,    111Superior Avenue,
                 Cleveland, OH 44114
cr             +Town of Wilmington,    2 East Main Street,     P.O. Box 217,    Wilmington, VT 05363-0217
846239          15-Hermitage, LLC,    Kevin J. McEleney, Esq.,     UPDIKE, KELLY & SPELLACY, P.C.,
                 100 Pearl Street,    P.O. Box 231277,    Hartford, CT 06123-1277
846238         +15-Hermitage, LLC,    c/o Updike, Kelly & Spellacy,     Attn: Kevin J. McEleney, Esq.,
                 One Pearl Street, 17th Floor,     Hartford, CT 06103
846240          8 Stags Leap LLC,    400 Beach Drive #2405,     Attn: President or General Mgr,
                 St Petersburgh, FL 33617
846241         +A&W Realty LLC,    Attn: President or General Mgr,     2 Mountain Park Plaza,
                 West Dover, VT 05356-8800
846244          AFCO,   5600 North River Road Ste 400,      Attn: President or General Mgr,
                 Rosemont, IL 60018-5187
846255          ASSURANCE AGENCY, LTD.,    P O BOX 5653,     Attn: President or General Mgr,
                 CAROL STREAM, IL 60197-5653
846243         +Adrian K. Hamburger,    1355 Pequot Trail,     Stonington, CT 06378-1928
846245         +Alan & Diane Kurzer,    17 Smith Farm Road,     Bedford, NY 10506-2043
846246         +Albert Subbloie,    908 Rainbow Trail,    Orange, CT 06477-1033
846247         +Alex Hammett,    318 West 71st St Apt 1,     New York, NY 10023-3591
846248         +Alexandric & Kim Ho,    20 Parkerville Rd,     Southborough, MA 01772-1517
846249         +Ana Cladera,    David M. Pocius, Esq.,    Paul Frank + Collins P.C.,     One Church Street,
                 Burlington, VT 05401-5088
846250         +Andrea & David Hekemian,    91 Fox Hedge Road,     Saddle River, NJ 07458-2715
846251         +Andrew & Yvonne Rebak,    830 Seneca Road,     Franklin Lakes, NJ 07417-2825
846252         +Ann Coleman,    437 Maple Drive,    Whitingham, VT 05361-9558
846254         +Arpad & Madeleine Fejos,    69 Broadfield Rd,     Hamden, CT 06517-1543
846256         +Atomic Professional Audio Inc,     Attn President or General Mgr,     364A Innovation Drive,
                 North Clarendon, VT 05759-9436
846257         +Austin Design Inc.,    Attn: President or General Mgr,     2 Mead Street,
                 Greenfield, MA 01301-3862
846282         +BSA Architects, Inc.,    dba Bull Stockwell Allen,     Attn: President or General Mgr,
                 300 Montgomery Street Ste 1135,     San Francisco, CA 94104-1920
         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      4 of 11


District/off: 0210-2          User: jmk                    Page 2 of 9                    Date Rcvd: Jul 03, 2019
                              Form ID: 309F                Total Noticed: 369


846259         +Barnstormer Summit Lift, LLC,     c/o Zeisler & Zeisler,    10 Middle Street, 15th Floor,
                 Bridgeport, CT 06604-4299
846258         +Barnstormer Summit Lift, LLC,     Attn: President or General Mgr,     6 Bayberry Lane,
                 Wilton, CT 06897-3302
846260         +Barry & Jill Goldberg,    82 Four Mile Road,     West Hartford, CT 06107-2703
846261         +Barry & Joy Schwartz,    118 Dogwood Court,     Stamford, CT 06903-4511
846262         +Becky Esposito,    11 Birch Rd,    Darien, CT 06820-2902
846263         +Benjamin Willemstyn,    11 Hasler Lane,    Little Silver, NJ 07739-1650
846264         +Berkshire Bank,    Attn: President or General Mgr,     1259 E Columbus Ave Ste 301,
                 Springfield, MA 01105-2523
846265         +Berkshire Bank,    William S. Fish, Jr., Esq.,     Hinckley, Allen & Snyder LLP,
                 20 Church Street, 18th Floor,     Hartford, CT 06103-1254
846266         +Betsy & Dan Vogel Friedman,     240 Gregory Rd,    Franklin Lakes, NJ 07417-2014
846267        #+Bettima & Douglas Bosma,    59 Wrights Mill Rd,     Armonk, NY 10504-1137
846269         +Bill & Joyce Allen,    31 Aunt Pattys Lane,,     Bethel, CT 06801-2901
846270         +Bill & Yvonne Deakins,    144 Washington Avenue,     Dobbs Ferry, NY 10522-1214
846272         +Bill Geist,    933 Tryon St.,    South Glastonbury, CT 06073-3014
846273          Bill Russell,    1085 Sasco Hill Rd,    Fairfield, CT 06824
846271         +Bill and Tatiana Geist,    933 Tryon St,    South Glastonbury, CT 06073-3014
846274         +Billy Deakins,    144 Washington Ave,    Dobbs Ferry, NY 10522-1214
846275          Bob Fisher,    535 Shearer Hill Rd,    Brattleboro, VT 05301
846276         +Bradley & Amy Morris,    71 Woodford Hill Dr,     Avon, CT 06001-3925
846277         +Brian & Allison Lorber,    6 Rolling Hill Rd,     Old Westbury, NY 11568-1014
846278         +Brian Costello,    5 Nolen Lane,,    Darien, CT 06820-2720
846279         +Brian Lorber,    6 Rolling Hill Rd.,    Old Westbury, NY 11568-1014
846280         +Browns Country Services LLC,     Attn: Jeffrey C Brown,    797 VT Rte 100,
                 Wilmington, VT 05363-7919
846281         +Bryan & Barbara Rosen,    40 Vanderbilt Rd,     Manhasset, NY 11030-3408
846291          CHAMONIX STAG’S LEAP HOA,     C/O TPW MANAGEMENT LLC,    PO BOX 60666,
                 Attn: President or General Mgr,     PHOENIX, AZ 85082-0666
846284         +Carina Calia,    4 Deer Park Rd,    New Canaan, CT 06840-3202
846285         +Carl Ferenbach,    2 Commonwealth Avenue,    Boston, MA 02116-3134
846286         +Carmen Martocchio & W Siracusa,     151 Bamforth Road,    Vernon, CT 06066-5620
846287         +Carol H. Butler Trust,    c/o Pamela Keefe, Trustee,     241 White Oak Shade Road,
                 New Canaan, CT 06840-6833
846288         +Carol H. Butler Trust,    c/o Pam Keefe,    David M. Pocius, Esq.,     One Church Street,
                 Burlington, VT 05401-4451
846290          Chad V. Bullock,    48 Ruth Way,    Wilmington, VT 05363
846292         +Charles & Sheri Daknis,    34 Rivers Edge Drive,     Little Silver, NJ 07739-1707
846293         +Charles Collins,    20 Prospect Avenue,    Larchmont, NY 10538-4155
846294         +Charles Collins,    David M. Pocius, Esq.,    Paul Frank + Collins P.C.,     One Church Street,
                 Burlington, VT 05401-5088
846295         +Charles Collins & Ana Cladera,     20 Prospect Avenue,    Larchmont, NY 10538-4155
846296         +Charles Daknis,    34 Rivers Edge Drive,    Little Silver, NJ 07739-1707
846297         +Cheryl LaFlamme,    126 Whites Rd,    PO Box 1044,    Wilmington, VT 05363-1044
846298         +Chip Wood,    95 Cayuga Avenue,    Oceanport, NJ 07757-1765
846299         +Chris & Ellen Nakatani,    161 Grand St Apt 4A,     New York, NY 10013-3146
846300          Chris & Jill Drury,    133 West 17th PHC,    New York, NY 10011
846301         +Christopher & Beth Ann Perrone,     23 Wallace St PH1,    Red Bank, NJ 07701-6623
846303         +Christopher & Sharon Neuner,     166 Washington Avenue,    Chatham, NJ 07928-1857
846304         +Christopher Croft,    60 E 96th St 4E,    New York, NY 10128-0727
846305         +Cigna Health and Life Insurance Company,     c/o Lisa Durrenberger, Legal Dept.,
                 900 Cottage Grove Road, B6LPA,     Hartford, CT 06152-0001
846306          Cincinnati Insurance,    PO Box 145620,    Attn: President or General Mgr,
                 Cincinnati, OH 45250-5620
846307         #Coldbrook Fire District No. 1,     Attn: President or General Mgr,     18 Coldbrook Road,
                 Wilmington, VT 05363-9624
846308         +Commonwealth Financial Group,     35 Overlook Drive,    Attn: President or General Mgr,
                 Framingham, MA 01701-3319
846309         +Craig Doersch,    9 King Philip Tr,    Sandy Hook, CT 06482-1145
846310         +Craig Doersch Painting, LLC,     Attn President or General Mgr,    9 King Phillip Trail,
                 Sandy Hook, CT 06482-1145
846330         +DECORATIVE INTERIORS,    4566 MAIN Street,    Attn: President or General Mgr,
                 MANCHESTER CENTER, VT 05255-9721
846343          DUNCAN CABLE TV,    PO Box 685,    Attn: President or General Mgr,     WILMINGTON, VT 05363-0685
846312         +Dan & Karen Proscia,    5 Yarmouth Dr,    Chatham, NJ 07928-1821
846313        #+Dan & Stacy Weinstein,    31 Mockingbird Lane,     Glastonbury, CT 06033-1754
846315         +Dan McLeod,    411 Soundview Avenue,    Stamford, CT 06902-7120
846316         +Dan Solaz,    72 Limerick Road,    Trumbull, CT 06611-1843
846314         +Dan and John Lane,    dba Lane Plumbing&Heating Inc,     10 Adams Drive,
                 Wilmington, VT 05363-7908
846317         +Dana Nielsen,    87 Sunset Dr,    Weston, MA 02493-1636
846318         +Daniel & Jeannine Thomasch,     21 Pen Mor Drive,    Muttontown, NY 11732-1694
846319         +Dave Otfinoski,    49 Parkers Point,    Chester, CT 06412-1206
846320         +David & James Green Taylor,     175 Milton St #7,    Milton, MA 02186-2345
846321         +David Bliss,    58 Compo Mill Cove,    Westport, CT 06880-6612
846322         +David Cameron,    2 Sequan Road,    Watch Hill, RI 02891-5516
846324         +David Koch,    148 Weeburn Drive,    New Canaan, CT 06840-5231
846325         +David Manning Inc,    Attn President or General Mgr,     103 Frost Place,
                 Brattleboro, VT 05301-6536
         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      5 of 11


District/off: 0210-2          User: jmk                     Page 3 of 9                   Date Rcvd: Jul 03, 2019
                              Form ID: 309F                 Total Noticed: 369


846326         +David Marks,    779 Prospect Avenue,     West Hartford, CT 06105-4236
846327         +David Mercier,    32 Horizon Lane,     Glastonbury, CT 06033-2828
846328         +David Taylor,    175 Milton St. # 7,     Milton, MA 02186-2345
846329         +Debra Malloy,    11 Upper Highlands Loop,     PO Box 2172,    West Dover, VT 05356-2172
846331         +Deidre Kimble,    10 Stafford Place,     White Plains, NY 10604-1815
846332         +Dell Financial,    c/o Shapiro Dorry Masterson LL,      Attn: President or General Mgr,
                 145 Waterman Street,     Providence, RI 02906-2128
846334         +Dennis & Tarah Bellamy,     17 Main St,    Vernon, CT 06066-5201
846335         +Dennis Stanek,    1A Gleneagles Dr,     Farmington, CT 06032-1633
846336         +Denny Stanek,    1A Gleneagles Dr.,     Farmington, CT 06032-1633
846337         +Derek & Stacey Tietjen,     21 Vista Dr,    Little Silver, NJ 07739-1611
846338         +Diane McCormick,    24 Bourne Avenue,     Sandwich, MA 02563-1807
846339        #+Don Griesdorn,    8787 Bay Colony Drive,     Apt 2002,    Naples, FL 34108-0791
846340         +Donald Jabro,    27 Brimmer St #3,     Boston, MA 02108-1001
846341         +Douglas Hollenbeck,     29 Timothy Drive,    Westerly, RI 02891-3211
846342         +Douglas Long,    18 White Tail Way,     Littleton, MA 01460-1130
846344         +Dwight Long,    363 King St,    Littleton, MA 01460-1248
846346         +EPHRAIM MOUNTAIN FARM,     400 DUTTON DISTRICT Road,     Attn: President or General Mgr,
                 SPRINGFIELD, VT 05156-9200
846348          EXXON,    PO BOX 78001,    Attn: President or General Mgr,     PHOENIX, AZ 85062-8001
846345        #+Elliot Cooperstone,     6 Marvin Place,    Westport, CT 06880-5046
846347         +Eric Roemer,    49 Birch Rd,    Darien, CT 06820-2903
846349          Fisher and Fisher Law Offices,     Attn: Robert Fisher,     PO BOX 621,    BRATTLEBORO VT 05302-0621
846350         +Frank Cotrona,    5 Laurelwood Dr,     Wallingford, CT 06492-2516
846351         +Fred & Susan Pazmino,     185 S County Rd,    Leyden, MA 01301-9432
846352         +Fred H. Hamblet, LLC,     Attn: President or General Mgr,     29 Victoria Street,
                 Keene, NH 03431-4216
846353         +G2 Capital,    535 Boylston Street 11th Floor,     Attn: President or General Mgr,
                 Boston, MA 02116-3720
846362        ++GRENOBLE GROUP,    ATTN C/O LANGROCK SPERRY & WOOL LLP,      ATTN ERIN MILLER HEINS ESQ,
                 210 COLLEGE STREET SUITE 400,     BURLINGTON VT 05401-8376
               (address filed with court: Grenoble Group,       c/o Langrock Sperry & Wool LLP,
                 Attn: President or General Mgr,      210 College Street,    Burlington, VT 05402)
846354         +Garold Miller,    4 Mohawk Dr,    West Hartford, CT 06117-2225
846355         +Gary Rothschild,    141 Loring Avenue,     Pelham, NY 10803-2013
846356         +Gordon Bristol Consulting,     Attn President or General Mgr,     279 Sunset Lake Rd,
                 Williamsville, VT 05362-9729
846357         +Gordon Bristol Consulting dba,     Gordon Bristol Consulting LLC,     279 Sunset Lake Rd,
                 Williamsville, VT 05362-9729
846359         +Greenfield Glass Company,     Attn President or General Mgr,     52 River Street,
                 Greenfield, MA 01301-3117
846366          HUTTER CONSTRUCTION CORPORATIO,     810 TURNPIKE Road,     Rte 124 POBOX 257,
                 Attn: President or General Mgr,      NEW IPSWICH, NH 03071
846363         +Harrington Engineering Inc.,     Attn President or General Mgr,     7868 Pomfret Road,
                 North Pomfret, VT 05053-9701
846364         +Haymaker Investments, LLC,     c/o Louis Chenevert,     8 Atwater Terrace,
                 Farmington, CT 06032-1567
846365         +Howard Kotkin,    8 Baileys Mill Rd,     Basking Ridge, NJ 07920-4025
843221         +Hybrid Construction Co, Inc.,     c/o Lance C. Shader, Esq.,     PO Box 2389,
                 West Dover, VT 05356-2389
846372         +IVJMA, LLC - Tanaglia Brothers,     Attn: President or General Mgr,     6805 Atlantic Ave,
                 Wildwood, NJ 08260-3901
846368         +Ian Dilts,    7 Woods End Rd,    Darien, CT 06820-2908
846370         +International Financial,     Services Corporation,     Attn: President or General Mgr,
                 1113S Milwaukee Ave Ste 301,     Libertyville, IL 60048-3777
846371         +Iron Horse Standing Seam Roofi,     Co aka Iron Horse Roofing Co,
                 Attn: President or General Mgr,      PO Box 221, 1350 Route 11,    Londonderry, VT 05148-0221
846373         +Jack Murphy,    140 Stoneleigh Rd,     New Canaan, CT 06840-5057
846374         +James R Barnes 2009 Irrev GRAT,     John DelNegro, Esq.,     71 Nook Farms Road,
                 Windsor, CT 06095-3315
846375         +James R. Barnes,    145 Deercliff Road,     Avon, CT 06001-2852
846376         +James Winiarski,    115 Drumlin Hill Rd,     Bolton, MA 01740-2021
846377         +Jan Linhart,    7 Orchard Dr,    Purchase, NY 10577-2205
846378         +Jaroslaw Kalecinski,     4 Viewpoint Rd,    Ellington, CT 06029-4327
846379         +Jason Barnett,    48 Arasley Avenue,     West Irvington, NY 10533-2533
846380         +Jason Gies,    64 Knollwood Lane,     Darien, CT 06820-2813
846382         +Jeff Koslowsky,    6 Brookline Rd,     Scarsdale, NY 10583-6004
846383         +Jennifer Goodman,    David M. Pocius, Esq.,     Paul Frank + Collins P.C.,     One Church Street,
                 Burlington, VT 05401-5088
846384         +Jeremiah O’Dwyer,    85 Bayberry Hill Road,     Avon, CT 06001-2800
846385          Jeremy C. Powers,    c/o Jess T Schwidde, Esq.,     PO Box 28,    Rutland, VT 05702-0028
846386         +Jim & Emily Boshart,     296 Mountain Avenue,    Ridgewood, NJ 07450-4019
846387         +Jim Ryan,    P O Box 663,    Bondville, VT 05340-0663
846388         +Jimmy Winters,    319 Old Mill Rd.,     St. James, NY 11780-4206
846389         +Joe Pastore,    86 Peaceable St,    Ridgefield, CT 06877-4816
846390         +Joel Koral,    253 Woodlands Drive,     Tuxedo Park, NY 10987-4819
846391         +Johannes Boeckmann,     140 Davis Street,    Hamden, CT 06517-3521
846392         +John & Crista Gannon,     68 Hall Rd,    Wilmington, VT 05363-9640
846393         +John & Theresa Curran,     1 Captain Copeland Rd,    East Dover, VT 05341-9627
846394         +John Arege,    17 Paag Lane,    Little Silver, NJ 07739-1740
         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      6 of 11


District/off: 0210-2          User: jmk                     Page 4 of 9                   Date Rcvd: Jul 03, 2019
                              Form ID: 309F                 Total Noticed: 369


846395         +John Doyle,    224 Hamilton Rd,    Ridgewood, NJ 07450-1120
846397         +John Heneghan,    14 Hewlett Avenue,    Point Lookout, NY 11569-3010
846398         +John Maher,    82 Whipstick Rd,    Ridgefield, CT 06877-5029
846401         +John Visgilio,    6 Whitman Lane,    Old Lyme, CT 06371-1532
846402         +Jon & Kate Kaplan,    280 Hollow Tree Ridge Rd,     Darien, CT 06820-3212
846403         +Jonathan Chason,    16 Huckleberry Road,     Hopkinton, MA 01748-1055
846404         +Jonathan Cody,    131 Thayer Pond Rd,    New Canaan, CT 06840-3329
846407         +Joseph Willen,    29 Bluff Point Rd,    Northport, NY 11768-1515
846408         +Joyce Land Surveying Corp,     Attn: Benjamin A Joyce,     37 Atherton Road,
                 Wilmington, VT 05363-9620
846409         +Justin Meng,    10 Rock Hill Lane,    Scarsdale, NY 10583-1027
846411         +KENLAN, A. JAY, ESQ.,PLLC,     25 WASHINGTON Street,    Attn: President or General Mgr,
                 RUTLAND, VT 05701-5060
846412         +Kenneth Corriveau,    15 Old Orchard Road,     Riverside, CT 06878-1006
846413         +Kevin Heneghan,    14 Hewlett Avenue,    Point Lookout, NY 11569-3010
846415         +Key Drilling & Blasting Svcs,     Attn President or General Mgr,     14 Trowbridge Road,
                 Keene, NH 03431-5226
846416         +Kimberly & Bob Anderson,     335 West Beach Rd,    Charlestown, RI 02813-1023
846431          LPV,   Kevin J. McEleney, Esq.,     UPDIKE, KELLY & SPELLACY, P.C.,     100 Pearl Street,
                 P.O. Box 231277,    Hartford, CT 06123-1277
846430         +LPV,   c/o Updike, Kelly & Spellacy,     One Pearl Street, 17th Floor,     Hartford, CT 06103
846418         +Lakeland Bank,    Attn: President or General Mgr,     166 Changebridge Road,
                 Montville, NJ 07045-9544
846419        #+Laurence Russian,    39 Keofferam Road,     Old Greenwich, CT 06870-2128
846420         +Law Offcs of John Del Negro,     71 Nook Farms Road,    Attn: John Del Negro, Esq.,
                 Windsor, CT 06095-3315
846421         +Lawrence Hesse,    356 West Lake Avenue,     Bay Head, NJ 08742-5026
846422         +Lawrence Kingsley,    5 Pine Island Rd,     Rye, NY 10580-3110
846423         +Len Kunin,    149 Emery Dr,    Stamford, CT 06902-2035
846424         +Linda Goddard,    18 Hemlock Drive,    Essex, CT 06426-1426
846425         +Lisa Yurko,    51 Crafts Road,    Carmel, NY 10512-3701
846426         +Lorista Holdings,    Attn: President or General Mgr,     101 N. Plains Industrial Road,
                 Building 1B Ste 3,    Wallingford, CT 06492-2360
846427         +Lou Garcia,    128 West Hills Road,    New Canaan, CT 06840-3028
846429         +Louis Chenevart,    C. Donald Neville, Esq.,     Kroll, McNamara, Evans & Delehanty, LLP,
                 65 Memorial Road, Suite 300,     West Hartford, CT 06107-4216
846428         +Louis Chenevert,    8 Atwater Terrace,     Farmington, CT 06032-1567
846432         +Lucas Turton,    32 Rutland St 1R,    Boston, MA 02118-1580
846433         +Luke Walsh,    65 Edgewater Drive,    Wilton, CT 06897-2921
846436        ++MAKIARIS MEDIA SERVICES,     ATTN IRENE P MAKIARIS,    101 CENTERPOINT DRIVE,
                 MIDDLETOWN CT 06457-7568
               (address filed with court: Makiaris Media Services,       101 Centerpoint Dr SUITE 101,
                 Attn: President or General Mgr,     Middletown, CT 06457)
846465         +MR Steel Acquisition Corp.,     dba Ameri-Fab,    Attn President or General Mgr,
                 4100 W Glenrosa Ave,    Phoenix, AZ 85019-3307
841139         +Macrolease Corporation,     co/ Cohn & Dussi, LLC,    68 Harrison Ave., Suite 502,
                 Boston, MA 02111-1929
846434         +Macrolease Corporation,     Attn President or General Mgr,     185 Express Street Ste 100,
                 Plainview, NY 11803-2406
846437         +Manchester Carpet Care Inc.,     Attn President or General Mgr,     PO Box 2077,
                 Manchester Center, VT 05255-2077
846438          Mansfield Hotel & Spa,    5800 St Denis Suite 402,     Montreal QC H2S 3L5
846439         +Marcum LLP,    Attn: Joseph Natarelli,     555 Long Wharf Drive,    New Haven, CT 06511-6104
846440         +Mark & Karen Amanti,    PO Box 1325,    East Otis, MA 01029-1325
846441         +Mark Brett,    Charles I. Miller Esq.,     The Law Office of Charles I. Miller,
                 1245 Farmington Avenue,     West Hartford, CT 06107-2667
846442         +Mark Brett,    1 Four Mile Riker Rd.,    Old Lyme, CT 06371-1506
846443         +Mark Buschmann,    359 Dan’s Hwy,    New Canaan, CT 06840-2508
846444         +Mark Shafir,    113 East 90th Street,    New York, NY 10128-1504
846445         +Mark Shafir & Hillary Shafer,     113 East 90th Street,     New York, NY 10128-1504
846446         +Mary Anne Stets,    369 Taugwonk Road,     Stonington, CT 06378-1803
846447         +MassDOT,    EZDriveMA Pymt Processing Ctr,     PO BOX 847840,    Attn: President or General Mgr,
                 Boston, MA 02284-7840
846448          Matthew Curtis,    Kevin J. McEleney, Esq.,     UPDIKE, KELLY & SPELLACY, P.C.,     100 Pearl Street,
                 P.O. Box 231277,    Hartford, CT 06123-1277
846449         +Matthew Curtis,    c/o Updike Kelly & Spellacy,     Attn: Kevin J. McEleney, Esq.,
                 One Pearl Street, 17th Floor,     Hartford, CT 06103
846451         +McCluskey, John & Co. P.C.,     ROUTE 100,    P O BOX 188,    Attn: President or General Mgr,
                 WEST DOVER, VT 05356-0188
846452          Metropolitan Golf Assn,     Attn: President or General Mgr,     28 VT ROUTE 110,
                 SOUTH ROYALTON, VT 05068
846453          Michael & Ann Quattrochi,     26 Bentley Lane,    Syosset, NY 11791
846455         +Michael & Noemi Radziemski,     633 North Broadway,    Nyack, NY 10960-1022
846456         +Michael Culnen,    32 School House Ln.,     Morristown, NJ 07960-3385
846457         +Michael Fayette,    dba MFayette Carpentry, LLC,     284 Route 100,    West Dover, VT 05356-9700
846458         +Michael Posillico,    1750 New Highway,     Farmingdale, NY 11735-1534
846459         +Mike & Lourdes Culnen,    32 School House Lane,,     Morristown, NJ 07960-3385
846460         +Mike Lariviere,    31 Priscilla Road,    Wellesley Hills, MA 02481-5312
846461         +Mike Quinn,    745 Magic Circle,    Londenderry, VT 05148-9643
846462         +Mike Slomsky,    9 Boulder Trail,    Chappaqua, NY 10514-3050
         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      7 of 11


District/off: 0210-2          User: jmk                    Page 5 of 9                    Date Rcvd: Jul 03, 2019
                              Form ID: 309F                Total Noticed: 369


846463         +Mike Tokarz,    2525 Purchase St,    Purchase, NY 10577-2213
846464         +Mountain Glass and Lock Corp,     Attn President or General Mgr,     57 Jackson Ave,
                 Rutland, VT 05701-4547
846466         +Murtha Cullina LLP,    Attn: Edward B. Whittemore,     185 Asylum Street, 29th Floor,
                 Hartford, CT 06103-3455
846475         +NORTHBRANCH FIRE DIST #1,     78 DOOR FITCH Road,    Attn: President or General Mgr,
                 WEST DOVER, VT 05356-9712
846477         +NS Leasing, LLC,    Attn: President or General Mgr,     747 Pine Street Ste 201,
                 Burlington, VT 05401-5196
846467         +Nancy Morris,    137 Remington Road,    Manhasset, NY 11030-2726
846469         +Neil Blumenthal,    37 West 12th Street, Apt 8J,     New York, NY 10011-8544
846470        #+Nick & Kat Beevers,    751 Lake Ave,    Greenwich, CT 06830-3334
846471        #+Nick Beevers,    751 Lake Ave.,    Greenwich, CT 06830-3334
846472         +Nick Botta,    28 Warewoods Road,    Saddle River, NJ 07458-2713
846473         +Noah Goodman,    90 Crestview Cir,    Longmeadow, MA 01106-2324
846474         +Nordic Valley Properties LLC,     Attn: President or General Mgr,     34 Look Road,
                 Wilmington, VT 05363-9625
846476          Northern Building Supplies,Inc,     Attn: President or General Mgr,     7 Loop Road,
                 Newfane, VT 05345
846479         +OPCO Americas, LLC dba Aethos,     Costello Valente Gentry PC,     PO BOX 483,
                 Attn: President or General Mgr,     Brattleboro, VT 05302-0483
846478         +Oakleaf Marine Management Corp,     Attn: President or General Mgr,     c/o Inc Services, Ltd,
                 1125 West St., Ste 229,    Annapolis, MD 21401-3607
846480          Open Table, Inc.,    29109 Network Place,    Attn: President or General Mgr,
                 Chicago, IL 60673-1291
846492         +PJB Home Center, Inc.,    Perkins Home Center,     Attn President or General Mgr,    PO Box 430,
                 West Chesterfield, NH 03466-0430
846494         +PREMIER COPPER PRODUCTS LLC,     23910 N 19TH Avenue,    BLDG 4 SUITE 62,
                 Attn: President or General Mgr,     PHOENIX, AZ 85085-1832
846481         +Patrick Aubry,    29 Contessa Court,    Port Jefferson, NY 11777-1464
846482         +Paul & Shannon Weymouth,    317 Wrights Mill Rd,     Coventry, CT 06238-1559
846483         +Paul Scheier,    210 Central Park South,    Apt 20,    New York, NY 10019-1428
846484        #+Paul Verrochi,    33 Beaver Place,    Boston, MA 02108-3303
846485         +Peter Chase,    273 Southdown Road,    Lloyd Harbor, NY 11743-1021
846486         +Peter Coleman,    65 Pinehurst St,    Lido Beach, NY 11561-5022
846487         +Peter Harding,    1050 Old Academy Road,    Fairfield, CT 06824-2032
846488         +Peter Lovell,    48 Point Lookout,    East Milford, CT 06460-7326
846489         +Peter Mundheim,    22 Beach Avenue,    Larchmont, NY 10538-4001
846490         +Peter Schwarz,    2 Hickory Lane,    Mount Kisco, NY 10549-1509
846491         +Pioneer Timber Frames LLC,     Attn President or General Mgr,     PO Box 1057,
                 Wilmington, VT 05363-1057
846493          Plimpton Excavating LLC,    Attn President or General Mgr,      496 East Hill Road,
                 Wardsboro, VT 05355
846496         +RCN Capital LLC,    Attn: President or General Mgr,     75 Gerber Road East,
                 South Windsor, CT 06074-3202
846497         +RCN Capital LLC, ATIMA,    Attn: President or General Mgr,      75 Gerber Road East,
                 South Windsor, CT 06074-3202
846502         +RFID HOTEL,    55 Skyline Drive Suite 2850,     Attn: President or General Mgr,
                 Lake Mary, FL 32746-7128
846507          RITZ-CRAFT CORPORATION OF PA,,     15 Industrial Park Road,     Attn: President or General Mgr,
                 Mifflinburg, PA 17844-7992
846521          RTM Capital Partners, Inc.,     Kevin J. McEleney, Esq.,     UPDIKE, KELLY & SPELLACY, P.C.,
                 100 Pearl Street,    P.O. Box 231277,    Hartford, CT 06123-1277
846522         +RTM Capital Partners, Inc.,     c/o Updike, Kelly & Spellacy,     Attn: Kevin J. McEleney, Esq.,
                 One Pearl Street 17th Floor,     Hartford, CT 06103
846495         +Ralph Guardiano,    391 Boston Post Rd,    Madison, CT 06443-2934
846498         +Reinhart Equipment,    Attn President or General Mgr,     32 Thompson Drive,
                 Essex Junction, VT 05452-3405
846499         +Reinhart FoodService, L.L.C.,     Gary M. Weiner, Esq.,    WEINER LAW FIRM, P.C.,
                 1441 Main Street, Suite 610,     Springfield, MA 01103-1473
846500         +Reinhart Foodservice, LLC,     Attn: President or General Mgr,     6250 N River Rd Ste 9000,
                 Des Plaines, IL 60018-4241
846501         +Restructured Opportunity Investors, Inc.,     Craig I. Lifland, Esq.,     Halloran & Sage LLP,
                 225 Asylum Street,    Hartford, CT 06103-1503
846503         +Richard & Darcy Katz,    55 Farrington St,    Closter, NJ 07624-1020
846504         +Richard Baudouin,    9 Indian Springs Road,     Rowayton, CT 06853-1304
846505         +Richard Goldman,    10 Quintard Avenue,    Old Greenwich, CT 06870-2106
846506         +Richard St. Jean,    32 Lowell Road,    Concord, MA 01742-1707
846509         +Rob Girschek,    40 Joy Street,    Boston, MA 02114-4018
846510        #+Rob Krzanowski,    22 Links Court,    Sparta, NJ 07871-3566
846511         +Robert & Jennifer King,    83 Walbridge Road,     West Hartford, CT 06119-1160
846512         +Robert & Rebecca Coffin,    38 Beacon St Unit 63,     Boston, MA 02108-3614
846513          Robert Fisher,    PO Box 621,    Brattleboro, VT 05302-0621
846515         +Robert Rubin,    PO Box 1084,    West Dover, VT 05356-1084
843220         +Robert Rubin,    c/o Lance C. Shader, Esq.,     PO Box 2389,    West Dover, VT 05356-2389
846516         +Roger Cardinal,    24 Bourne Avenue,    Sandwich, MA 02563-1807
846517         +Rogger & Isabelle Alvarado,     4 Farrell Road,    Weston, CT 06883-2320
846518         +Rogger Alvarado,    4 Farrell Road,    Weston, CT 06883-2320
846519         +Rosario Ruffino,    4 Trailside Place,    Saddle River, NJ 07458-2637
         Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice     Page      8 of 11


District/off: 0210-2          User: jmk                     Page 6 of 9                   Date Rcvd: Jul 03, 2019
                              Form ID: 309F                 Total Noticed: 369


846520         +Rose Stewart Dickson,    David M. Pocius, Esq.,    Paul Frank + Collins P.C.,      One Church Street,
                 Burlington, VT 05401-5088
846533        ++SOLARSENSE LLC,    1055 WESTLAKES DR SUITE 140,    BERWYN PA 19312-2404
               (address filed with court: SOLAR SENSE VT XIII LLC,       CRESTMARK BANK,    PO BOx 5935 Drawer 309,
                 Attn: President or General Mgr,     TROY, MI 48007-5935)
846534        ++SOLARSENSE LLC,    1055 WESTLAKES DR SUITE 140,    BERWYN PA 19312-2404
               (address filed with court: SOLARSENSE VT VIII LLC,       CRESTMARK BANK,    PO BOX 5935 Drawer 303,
                 Attn: President or General Mgr,     TROY, MI 48007-5935)
846535        ++SOLARSENSE LLC,    1055 WESTLAKES DR SUITE 140,    BERWYN PA 19312-2404
               (address filed with court: SOLARSENSE VT XII LLC,       CRESTMARK BANK,    PO BOX 5935 Drawer 302,
                 TROY, MI 48007-5935)
846536         +SOUTHERN VERMONT SPRINKLER SER,     35 WILLIAMS Street,    Attn: President or General Mgr,
                 BRATTLEBORO, VT 05301-6213
846541          STATE OF VERMONT,    440 ASA BLOOMER STATE OFFICE B,     Attn: President or General Mgr,
                 RUTLAND, VT 05701-0503
846546         +SUBURBAN COMBINED ACCOUNTS,    4 MILL Street,    Attn: President or General Mgr,
                 WILMINGTON, VT 05363-9647
846547         +SUNDANCE SPAS, INC.,    7283 COLLECTION CENTER DR,     Attn: President or General Mgr,
                 CHICAGO, IL 60693-0001
846548         +SUPERIOR WALLS OF NORTHEAST LL,     PO BOX 759 824 EAST MAIN Stre,
                 Attn: President or General Mgr,     EPHRATA, PA 17522-0759
846550         +SVT Masonry Incorporated,    Attn: President or General Mgr,     1185 Glasenbury Road,
                 Shaftsbury, VT 05262-9124
846523         +Sandra Manzke,    12 Bishop Park Road,    Pound Ridge, NY 10576-1300
846524         +Scott & Debbie Bigman,    58 Farmington Lane,    Melville, NY 11747-4019
846525         +Scott Johnston,    27 Beach Drive,    Darien, CT 06820-5610
846526        #+Sean McHugh,    42 Oak Hill Terrace,    Haddam, CT 06438-1062
846527         +Sean Winters,    10 Stillwater Road,    St James, NY 11780-3914
846529         +Seth Goodman,    65 Pendleton Lane,    Longmeadow, MA 01106-2570
846530         +Seth Goodman,    David M. Pocius, Esq.,    Paul Frank + Collins P.C.,     One Church Street,
                 Burlington, VT 05401-5088
846528         +Seth and Jennifer Goodman,    65 Pendleton Lane,    Longmeadow, MA 01106-2570
846532         +Sheila Talty,    3 Bailey Drive,    Guilford, CT 06437-2376
846537         +Southworth Electrical Inc,    Attn President or General Mgr,     PO Box 20,
                 West Wardsboro, VT 05360-0020
846538         +Sprung Structures,    Attn: President or General Mgr,     5000 Tilghman Street Ste 155,
                 Allentown, PA 18104-9101
846539         +Squire Capital,    c/o Dan Proscia,    5 Yarmouth Drive,    Chatham, NJ 07928-1821
846540         +Stan Szczepanik,    52 Foxcroft Court,    Southington, CT 06489-4341
846542         +Stephen Kunkle,    dba Stephen Kunkle Carpentry,    98 Forrett Drive,     Vernon, VT 05354-9307
846544         +Steven Albert,    17 Frog Rock Road,    Armonk, NY 10504-1013
846545         +Stuart Kovensky,    18 Long Pond Road,    Armonk, NY 10504-2625
846549         +Susan McCann,    153 Middle Haddam Road,    Middle Haddam, CT 06456-7710
846551         +Swan Electric, Inc.,    Attn President or General Mgr,     18 Coldbrook Rd,
                 Wilmington, VT 05363-9624
846552         +Sysco Albany, LLC,    Attn: President or General Mgr,     One Liebich Lane,
                 Clifton Park, NY 12065-1421
846556         +TFT Holdings, LLC,    David M. Pocius, Esq.,    Paul Frank + Collins P.C.,     One Church Street,
                 Burlington, VT 05401-5088
846555         +TFT Holdings, LLC,    Attn: Gary Greenstein,    8 Upland Lane,    Armonk, NY 10504-2245
846559          THE PORT AUTHORITY OF NY & NJ,     VIOLATIONS PROCESSING CENTER,     PO BOX 15186,
                 Attn: President or General Mgr,     ALBANY, NY 12212-5186
846568         +TOUGH MUDDER INCORPORATED,    15 METROTECH CENTER 7TH FLOOR,     Attn: President or General Mgr,
                 BROOKLYN, NY 11201-3856
846573          TRANZON AUCTION PROPERTIES,    93 EXCHANGE Street,     P O BOX 4508,
                 Attn: President or General Mgr,     PORTLAND, ME 04112-4508
846576         +TRUE WORLD FOODS,    Attn: President or General Mgr,     22 Food Mart Road,
                 Boston, MA 02118-2802
846577         +TWIN PINES CONSTRUCTION LLC,     304 OLD NEWPORT Road,    Attn: President or General Mgr,
                 CLAREMONT, NH 03743-4359
846553         +Terence & Laura Linehan,    8 Johnson Place,    Rye, NY 10580-1142
846554         +Terex Financial Services, Inc.,     Attn: President or General Mgr,     200 Nyala Farm Road,
                 Westport, CT 06880-6265
846557         +Thano & Alison Chaltas,    75 Loring Avenue,    Providence, RI 02906-5615
846558         +The Inn at Sawmill Farm, LLC,     Attn: President or General Mgr,     105 West Jefferson Ave,
                 Wildwood, NJ 08260-1019
846560         +The Portland Group,    390 Franklin St,    Attn: President or General Mgr,
                 Framingham, MA 01702-6216
846561         +Thomas & Sharon Quinn,    96 High Street,    Plainville, MA 02762-1803
846562         +Thomas Whit & Eliz Armstrong,     c/o Gravel & Shea PC,    76 St. Paul Street, 7th Floor,
                 Burlington, VT 05401-4470
846563         +Timothy Babineau,    2 Holly Lane,    Barrington, RI 02806-4906
846565         +Timothy Walding,    4 Mckesson Hill Road,    Chappaqua, NY 10514-1608
846566         +Tom DeLitto,    38 Edinburg Lane,    Trumbull, CT 06611-1065
846567         +Tom Garten,    77 Bluff Point Road,    South Glastonbury, CT 06073-3130
846569          Town of Dover,    Attn: Tax Collector,    PO Box 527,    West Dover, VT 05356-0527
846570         +Town of Wilmington,    Attn: Tax Collector,    Wilmington Town Hall,     2 East Main Street,
                 Wilmington, VT 05363-8811
846571         +Town of Wilmington, Vermont,     Attn Scott Tucker Town Manager,     PO Box 217,
                 Wilmington, VT 05363-0217
          Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                  Desc    Imaged Certificate of Notice     Page      9 of 11


District/off: 0210-2          User: jmk                    Page 7 of 9                   Date Rcvd: Jul 03, 2019
                              Form ID: 309F                Total Noticed: 369


846572         +Tracy Smith,    38 Stonefield Rd,    Avon, CT 06001-2838
846574         +Trinity Engineering &,    Technical Services LLC,    Attn President or General Mgr,
                 751 Main Road,    Stamford, VT 05352-9723
846575         +Triple T Trucking,    Attn: President or General Mgr,     437 Vernon Street,
                 Brattleboro, VT 05301-8612
846579         +Tyler Dickson,    9 Hunter Lane,    Rye, NY 10580-1614
846580         +Tyler Dickson,    David M. Pocius, Esq.,    Paul Frank + Collins P.C.,    One Church Street,
                 Burlington, VT 05401-5088
846578         +Tyler and Rose Dickson,    9 Hunter Lane,    Rye, NY 10580-1614
846581         +US Dept of Labor,    The Curtis Center Ste 850 West,     170 S. Independence Mall West,
                 Philadelphia, PA 19106-3389
846586          VT Secretary of State,    128 State Street,    Montpelier, VT 05633-1101
846582         +Vareschi Plumbing & Heating,     Attn President or General Mgr,    1151 Massachusetts,
                 North Adams, MA 01247-2259
846585         +Virany Hillard,    29 Gray Rock Lane,    Chappaqua, NY 10514-2511
846587         +W & B MAINTENANCE,    PO BOX 18,    Attn: President or General Mgr,    EAST DOVER, VT 05341-0018
846588          W&W Building Supply,    Attn: President or General Mgr,     434 Rte 100,   Wilmington, VT 05363
846591          WATERSHED MANAGEMENT DIVISION,,     1 NATIONAL LIFE DRIVE,    MAIN BUILDING SECOND FLOOR,
                 MONTPELIER, VT 05620-3522
846589         +Walker Kimball,    200 Mending Walls Road,    Manchester Center, VT 05255-9804
846590         +Walker Manzke,    12 Bishop Park Road,    Pound Ridge, NY 10576-1300
846593         +Whitney Peterson,    485 Whitfield Street,    Guilford, CT 06437-3443
846594         +Windham Architectural Metals,     Attn President or General Mgr,    86 Brook Street,
                 Whitingham, VT 05361

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +E-mail/Text: dskalka@npmlaw.com Jul 03 2019 20:08:33       Douglas S. Skalka,
                 Neubert, Pepe & Monteith, P.C.,    195 Church Street,    New Haven, CT 06510-4011
aty             E-mail/Text: eag@rsclaw.com Jul 03 2019 20:08:49       Elizabeth A. Glynn,
                 Ryan Smith & Carbine, Ltd,    PO Box 310,    Rutland, VT 05702-0310
aty             E-mail/Text: eag@rsclaw.com Jul 03 2019 20:08:49       James B Anderson,
                 Ryan Smith & Carbine LTD,    PO Box 310,    Rutland, VT 05702-0310
aty             Fax: 802-763-7179 Jul 03 2019 20:22:13       Tavian M. Mayer,    PO Box 59,
                 South Royalton, VT 05068-0059
aty             E-mail/Text: tps@mc-fitz.com Jul 03 2019 20:08:29       Thomas P. Simon,
                 McCormick, Fitzpatrick, Kasper &Burchard,     40 George St.,    PO Box 638,
                 Burlington, VT 05402-0638
846333          EDI: RCSDELL.COM Jul 04 2019 00:08:00       Dell Financial Services LLC,
                 Attn: President or General Mgr,    Mail Stop-PS2DF-23,    One Dell Way,     Round Rock, TX 78682
846358          E-mail/Text: credit@greenmountainpower.com Jul 03 2019 20:08:31        Green Mountain Power,
                 Attn: President or General Mgr,    163 Acorn Lane,    Colchester, VT 05446
846362          E-mail/Text: eheins@langrock.com Jul 03 2019 20:08:31       Grenoble Group,
                 c/o Langrock Sperry & Wool LLP,    Attn: President or General Mgr,     210 College Street,
                 Burlington, VT 05402
846369          EDI: IRS.COM Jul 04 2019 00:08:00      Internal Revenue Service,     Central Insolvency Operation,
                 PO Box 7346,    Philadelphia, PA 19101-7346
846417         +E-mail/Text: kcrumbo@kraftcpas.com Jul 03 2019 20:08:41        KraftCPA’s PLLC,
                 555 Great Circle Road,    Attn: President or General Mgr,     Nashville, TN 37228-1345
846436          E-mail/Text: ipmakiaris@makiarismedia.com Jul 03 2019 20:08:32        Makiaris Media Services,
                 101 Centerpoint Dr SUITE 101,    Attn: President or General Mgr,     Middletown, CT 06457
846468          E-mail/Text: LITIGATION@NECLEASE.COM Jul 03 2019 20:08:30        NEC Financial Services LLC,
                 Attn President or General Mgr,    250 Pehle Ave Ste 704,     Saddle Brook, NJ 07663-5806
846531          E-mail/Text: bankruptcy@bbandt.com Jul 03 2019 20:08:38        SHEFFIELD FINANCIAL,
                 PO BOX 580229,    Attn: President or General Mgr,    CHARLOTTE, NC 28258-0229
846533          E-mail/Text: rkenney@aedgonline.com Jul 03 2019 20:08:32        SOLAR SENSE VT XIII LLC,
                 CRESTMARK BANK,    PO BOx 5935 Drawer 309,    Attn: President or General Mgr,
                 TROY, MI 48007-5935
846534          E-mail/Text: rkenney@aedgonline.com Jul 03 2019 20:08:32        SOLARSENSE VT VIII LLC,
                 CRESTMARK BANK,    PO BOX 5935 Drawer 303,    Attn: President or General Mgr,
                 TROY, MI 48007-5935
846535          E-mail/Text: rkenney@aedgonline.com Jul 03 2019 20:08:32        SOLARSENSE VT XII LLC,
                 CRESTMARK BANK,    PO BOX 5935 Drawer 302,    TROY, MI 48007-5935
846584         +E-mail/Text: jryder@vertitechit.com Jul 03 2019 20:08:48        VERTITECH IT,
                 4 OPEN SQUARE WAY SUITE 310,    Attn: President or General Mgr,     HOLYOKE, MA 01040-6378
846583         +EDI: VERMNTTAX Jul 04 2019 00:08:00       Vermont Department of Tax,    133 State Street,
                 Montpelier, VT 05633-1401
846592         +E-mail/Text: robin.steffan@westernequipmentfinance.com Jul 03 2019 20:08:44
                 Western Equipment Finance, Inc,    Attn: President or General Mgr,     503 HIGHWAY 2 WEST,
                 Devils Lake, ND 58301-2938
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
846283          Builders Services, Inc.,    Attn: President or General Mgr,    NEED ADDRESS,   NEED ADDRESS
cr*            +Charles Collins,    20 Prospect Ave.,    Larchmont, NY 10538-4155
cr*            +Seth Goodman,    65 Pendleton Lane,    Longmeadow, MA 01106-2570
cr*            +Tyler Dickson,    9 Hunter Lane,    Rye, NY 10580-1614
846367*        +Hybrid Construction Co, Inc.,    c/o Lance C. Shader, Esq.,    PO Box 2389,
                 West Dover, VT 05356-2389
846514*        +Robert Rubin,    c/o Lance C. Shader, Esq.,    PO Box 2389,   West Dover, VT 05356-2389
846543*        +Stephen Kunkle,    dba Stephen Kunkle Carpentry,    98 Forrett Drive,   Vernon, VT 05354-9307
             Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                    Desc    Imaged Certificate of Notice      Page     10 of 11


District/off: 0210-2                  User: jmk                          Page 8 of 9                          Date Rcvd: Jul 03, 2019
                                      Form ID: 309F                      Total Noticed: 369

846242           ##+Aaron Kehoe,    325 North End Avenue Apt 22B,    New York, NY 10282-1034
846253           ##+Anthony & Nicole Graziano,    42 Deep Run,    Cohasset, MA 02025-1102
846268           ##+Bill & Ali Charon,    17 2nd Avenue,nue,    Bayville, NY 11709-2404
846289           ##+Carter & Anne Sullivan,    434 Mansfield Avenue,    Darien, CT 06820-2114
846302           ##+Christopher & Paula Pink,    186 E 93rd St,    New York, NY 10128-3711
846311           ##+Dale Ribaudo,    26 Country Club Lane,    East Granby, CT 06026-9637
846323           ##+David Cohen,    410 Hidden Valley Ct,    Wyckoff, NJ 07481-1557
846360           ##+Greg Rosen,    170 East End Avenue, Apt 8D,    New York, NY 10128-7680
846361           ##+Gregg Clark,    8 Willowmere Avenue,    Riverside, CT 06878-2519
846381           ##+Jeff & Jill Bornstein,    174 Branchville Road,    Ridgefield, CT 06877-5115
846396           ##+John Fitzgerald,    36 Kane Avenue,    Larchmont, NY 10538-3546
846399           ##+John Maraganore,    49 Constellation Warf,    Charlestown, MA 02129-4227
846400           ##+John Nesland,    400 Beechwood Road,    Ridgewood, NJ 07450-2308
846405           ##+Joseph Busuttil,    19 Hunting Hollow Ct,    Dix Hills, NY 11746-6164
846406           ##+Joseph Conti,    76 Marlborough Road,    Glastonbury, CT 06033-2813
846410           ##+Justine Robertson,    7 Gull Point,    Monmouth Beach, NJ 07750-1007
846414           ##+Kevin Siebrecht,    8 Whispering Way,    Brookfield, CT 06804-1344
846435           ##+Mag Hassan,    436 Frogtown Rd,    New Canaan, CT 06840-4411
846450           ##+Matthew Stepanski,    19 Conover Lane,    Rumson, NJ 07760-1013
846454           ##+Michael & Kara Lech,    26-2 Cove Road,    Lyme, CT 06371-3441
846508           ##+Rob Aubin,    91 Old Sawmill Road,    Londonderry, VT 05148-9759
846564           ##+Timothy Treanor,    10 Shady Lane,    Chappqua, NY 10514-2113
                                                                                                                   TOTALS: 1, * 6, ## 22

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 3, 2019 at the address(es) listed below:
              Adam Robbins Mordecai    on behalf of Creditor    Reinhart FoodService, L.L.C. amordecai@primmer.com
              Amy Judith Ginsberg    on behalf of U.S. Trustee    U S Trustee amy.j.ginsberg@usdoj.gov
              Andre Denis Bouffard    on behalf of Interested Party    Ad Hoc Committee of Unsecured
               Creditor/Members of Hermitage Inn Real Estate Holding Company LLC and The Hermitage Club, LLC
               abouffard@drm.com, mbottino@drm.com
              David N. Dunn    on behalf of Creditor    Barnstormer Summit Lift, LLC ddunn@pdsclaw.com,
               mgundry@pdsclaw.com
              Douglas S. Skalka    on behalf of Debtor Hermitage Inn Real Estate Holding Company, LLC
               dskalka@npmlaw.com, smowery@npmlaw.com;npm.bankruptcy@gmail.com
              Edward Gordon Adrian    on behalf of Creditor    Town of Wilmington eadrian@msdvt.com,
               kshamis@msdvt.com
              Elizabeth A. Glynn    on behalf of Creditor    Berkshire Bank eag@rsclaw.com, ccs@rsclaw.com
              Erin Miller Heins    on behalf of Creditor    RTM Capital Partners, Inc. eheins@langrock.com,
               slehouiller@langrock.com
              Erin Miller Heins    on behalf of Creditor    LPV, 15-Hermitage, LLC eheins@langrock.com,
               slehouiller@langrock.com
              Erin Miller Heins    on behalf of Creditor Matthew Curtis eheins@langrock.com,
               slehouiller@langrock.com
              Heather Elizabeth Ross    on behalf of Interested Party    FTI Consulting, Inc. (Alan Tantleff,
               Receiver) hross@sheeheyvt.com, bsides@sheeheyvt.com
              James B Anderson    on behalf of Creditor    Berkshire Bank jba@rsclaw.com, ljm@rsclaw.com
          Case 19-10214 Doc     120 Filed 07/05/19 Entered      07/06/19 01:03:20
                 Desc    Imaged Certificate of Notice      Page     11 of 11


District/off: 0210-2          User: jmk                    Page 9 of 9                  Date Rcvd: Jul 03, 2019
                              Form ID: 309F                Total Noticed: 369


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John J. Kennelly    on behalf of Interested Party    Cold Brook Fire District
               kennelly@vermontcounsel.com, jda@vermontcounsel.com
              Lisa M. Penpraze    on behalf of U.S. Trustee    U S Trustee lisa.penpraze@usdoj.gov
              Paul F. O’Donnell, Esq.    on behalf of Creditor    Berkshire Bank podonnell@hinckleyallen.com
              Robert S DiPalma    on behalf of Creditor Tyler Dickson rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor   TFT Holdings, LLC rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor Seth Goodman rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor Rose Stewart Dickson rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor Charles Collins rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor Jennifer Goodman rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor Ana Cladera rdipalma@pfclaw.com
              Robert S DiPalma    on behalf of Creditor   The Carol H. Butler Trust rdipalma@pfclaw.com
              Shannon Aldridge Bertrand    on behalf of Creditor Shaun P. Golden bertrand@fgmvt.com,
               sgraham@fgmvt.com
              Tavian M. Mayer    on behalf of Creditor   NEC Financial Services, LLC tavian@mayerlaw.com
              Thomas P. Simon    on behalf of Debtor Hermitage Inn Real Estate Holding Company, LLC
               tps@mc-fitz.com
              U S Trustee   ustpregion02.vt.ecf@usdoj.gov
                                                                                              TOTAL: 27
